             Case 5:20-cv-00181-R Document 54 Filed 06/05/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID ARNDT,                            )
                                        )
                                        )
        Plaintiff,                      )
                                        )
v.                                      )                               Case No. CV-20-181-R
                                        )
BARBARA HATFIELD, individually, et al., )
                                        )
        Defendant.                      )

                                                AMENDED ORDER1

         Before the Court is Plaintiff David Arndt’s Amended Complaint, Doc. No. 5.

Therein, Plaintiff, proceeding pro se, alleges violations of his civil and constitutional rights,

and asks for monetary damages, temporary injunctive relief and declaratory judgment

against thirty-four defendants, including several state judges and government

representatives. Id. Upon review, the Court dismisses Plaintiff’s Amended Complaint sua

sponte for failure to comply with federal pleading requirements.

         According to his Amended Complaint, Plaintiff reported his wife in or around

August 2017 for abusing him and their three children. Soon thereafter, the Department of

Human Services (DHS) removed Plaintiff and the couple’s three children from their home

and opened an investigation. Plaintiff’s wife then filed for divorce. In the divorce

proceedings, the Judge granted joint custody to both parents and Plaintiff was required to

pay child support. Plaintiff failed to pay child support and was subjected to a Title IV-D


1
 The Court’s most recent order, Doc. No. 51, dismissing Plaintiff’s Complaint mistakenly cited to Plaintiff’s Original
Complaint, Doc. No. 1, instead of his Amended Complaint, Doc. No. 5. This Amended Order serves to correct that
error.

                                                          1
           Case 5:20-cv-00181-R Document 54 Filed 06/05/20 Page 2 of 3



hearing. He was held in contempt in the state district court for failing to pay his child

support. Plaintiff was later charged with abuse and neglect of his children and a deprived

child petition was filed against him. Among other allegations, Plaintiff contends that the

custody decision, child support orders, contempt orders and the deprived child petition

violate his constitutional and statutory rights.

       Federal Rule of Civil Procedure 8 requires plaintiffs to “state their claims

intelligibly so as to inform the defendants of the legal claims being asserted.” Mann v.

Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007). Specifically, Rule 8(a) instructs the

plaintiff to plead for relief in a “short and plain statement,” Fed. R. Civ. P. 8(a), while Rule

8(d) adds that each allegation in the complaint must be “simple, concise, and direct,” Fed.

R. Civ. P. 8(d)(1). Rule 8 is violated where a Plaintiff files a complaint which reads “more

as a press release, prolix in evidentiary detail, yet without simplicity, conciseness and

clarity as to whom plaintiffs are suing for what wrongs . . . .” See Mann, 477 F.3d at 1148.

“It [is] not the district court’s job to stitch together cognizable claims for relief from [a]

wholly deficient pleading . . . .” Id. Additionally, Federal Rule of Civil Procedure 10(b)

requires a party to “state its claims or defenses in numbered paragraphs, each limited as far

as practicable to a single set of circumstances.”

       Plaintiff’s Amended Complaint violates each of these federal rules. It is 189 pages

long and it does not contain short and plain statements notifying Defendants of the claims

made against them. Nor does it contain simple, concise, or direct allegations. Plaintiff’s

Complaint is in clear violation of Rule 8. His claims are also not stated in numbered

paragraphs, in violation of Rule 10.

                                               2
          Case 5:20-cv-00181-R Document 54 Filed 06/05/20 Page 3 of 3



      For the forgoing reasons, the Court sua sponte dismisses Plaintiff’s Amended

Complaint, Doc. No. 5. The Court grants Plaintiff leave to file a Second Amended

Complaint that comports with the Federal Rules of Civil Procedure.

      IT IS SO ORDERED this 5th day of June 2020.




                                           3
